UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x Annual Report to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year ended December 31, 2010. o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 000-27773 ASPIRE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Maryland 91-1869317 (State or other jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 18 Crown Steel Drive, Unit #310, Markham, Ontario L3R 9X8 (Address of principal executive offices) Registrant’s telephone number, including area code: (905) 943-9996 Securities registered pursuant to Section 12(b) of the Act: Title of each Class Name of each Exchange on which Registered Not Applicable None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNoþ Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo þ Check if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filero Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of April 11, 2011: was approximately $12,300,000 Indicate the number of shares outstanding of the Company’s classes of common stock as of April 11, 2011: 32,294,419 shares of common stock, par value $0.001 per share. Documents incorporated by reference: None. Table of Contents TABLE OF CONTENTS PART I Item 1. Business 1 Item 2. Properties 2 Item 3. Legal Proceedings 2 PART II Item 5. Market for Registrant’s Common Stock and Related Stockholder Matters 3 Item 6.
